Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered April 13, 1988, convicting defendant, after a jury trial, of robbery in the first degree and sentencing him, as a second violent felony offender, to an indeterminate term of imprisonment of from 6 to 12 years, unanimously affirmed.
Defendant, a former employee of the Louis Traubman Photo Lab, entered that establishment on July 20, 1987, displayed what appeared to be a gun to Michael Vanderleeuw, an employee who knew the defendant, and demanded the contents of the cash register. Defendant does not contest the sufficiency of the evidence to sustain his conviction. Rather, he claims that certain comments made by the prosecutor during summation deprived him of a fair trial. Defendant concedes that, with one exception, as to which the court gave a curative instruction, the comments were not preserved for appellate review by specific objection (People v Balls, 69 NY2d 641), and we decline to reach the issue in the interest of justice. In any event, wé have examined the comments, and were we to consider the issue, we would find the comments not objectionable and constituting fair comment on the facts, and fair *142response to the arguments made by defense counsel on summation (see, People v Galloway, 54 NY2d 396, 400). Concur— Murphy, P. J., Carro, Milonas and Ellerin, JJ.